PARKER, Judge.
After a voir dire hearing, the trial court allowed in evidence testimony of a deputy sheriff concerning extrajudicial confessions which each defendant had made while in the presence of the others. In its charge the court instructed the jury that if they should find from the evidence beyond a reasonable doubt that the confession was made, they were “not concerned with whether it was freely and voluntarily made, because the court has ruled it was freely and voluntarily made.” In this instruction the court committed error.
“It is error for the judge to instruct the jury that he has ruled or determined that the statements, if any, attributed to defendant, were made by defendant freely and voluntarily.” State v. Logner, 269 N.C. 550, 153 S.E. 2d 63. For error in the charge, defendants are awarded a
New trial.
Chief Judge Mallard and Judge Graham concur.